Citation Nr: 1620933	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral eye disability productive of blindness.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from June 1981 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of the Veteran's claims file has since been transferred to the Portland, Oregon RO.  

The Veteran was scheduled for a June 2015 Travel Board Hearing, but he did not appear.  He has not provided a reason for his absence, nor has he requested that his hearing be rescheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The case was remanded in October 2015 for further development, and has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's service connection claim for a bilateral eye disability must again be remanded.  

In the October 2015 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of his claimed bilateral eye disability.  The examination was requested in order to determine whether he has an allergic process present in the eyes that is productive of irritation and itching, and if so, whether it is related to his in-service treatment for an allergic reaction.  

The remand specifically requested that the examiner consider a January 2013 treatment record, in which the Veteran voiced complaints of irritation and itchy eyes to his private ophthalmologist (who was treating the Veteran for his corneal issues related to the onset of the Trichoderma fungus).  The eye doctor told the Veteran that he needed to see an allergist with respect to the irritation symptoms, and a later consult of April 2013 included a referral to a non-eye specialist to address "systemic issues" which might be associated with his eye irritation (e.g. wheezing, coughing, etc.).  

In January 2016, the Veteran was afforded a VA examination of the eyes, but the examiner did not address the January 2013 treatment records showing possibly allergy problems in the eyes or a systemic allergy process.  The examiner provided a negative nexus opinion with respect to the Veteran's keratitis, and stated that it was so many years removed from the in-service periocular dermatitis, that it could in no way be related to service.  The examiner opined that the Veteran's blindness was caused by his MRSA/Trichoderma.  The examiner did not indicate whether the Veteran had any allergic process in the eyes that could be attributable to service.  

The Board finds that this opinion is inadequate as the examiner did not determine whether the Veteran had an allergic process present in the eyes that causes irritation and itching, and if so, to provide an etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one).  The January 2016 examiner only addressed the blindness as being caused Trichoderma and severe keratitis.  

As such, the claim must again be remanded for a VA examination to determine whether the Veteran has any current allergic process in the eyes-with a specific discussion of the January 2013 private treatment records showing the possibility of an allergic process in the eyes related to the in-service allergic reaction.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) to address the nature and etiology of the Veteran's bilateral eye disability picture.  Although the Board notes the presence of Trichoderma and blindness, the examiner is specifically asked as address whether there is any other pathology present in the eyes which is capable of service connection.  Specifically, the examiner is asked as to if there is an allergic process present in the eyes that is productive of irritation and itching, and if so, the examiner should so state.  

For any other pathology diagnosed, the examiner is asked to opine whether it is it at least as likely as not (50 percent probability or greater) that such a disability had causal origins in service, to include the documented 1985 episode of an allergic reaction and the Veteran's former spouse's allegations of discoloration in the skin, face, and eyes occurring during the Veteran's service in Panama between 1983 and 1985.  All conclusions should be accompanied by rationales in the narrative portion of the examination report.  

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




